DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/17/2021. As directed by the amendment: no claims have been amended, claims 5-9 have been cancelled, and no claims are added. Thus, claims 1-4 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Anderson (US 2017/0173275), Purdy (US 2003/0014016), and Mathews (US 5496322). Anderson discloses a needle (outer sheath) with two lumens that is capable of receiving an elongated member (optical cannula) with two cylindrical and parallel tubes from Purdy (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2017/0173275); in view of Purdy (US 2003/0014016) and Mathews (US 5496322).
Regarding Claim 1, Anderson discloses an intervertebral disc surgical system for use with an electrosurgical instrument having an elongated tubular member housing and an electrosurgical electrode for excising of or shrinking tissue, comprising: an outer sheath (needle (50); Fig.3A) having a lumen (52) configured to receive the optical channel and the working channel, (the lumen (52) is hollow and is fully capable of receiving two channrels, since lumen (52) for fluid delivery and a light collection probe (60) of the fiber optic device (54) inside the needle; Fig.3A) (parag. [0076]) wherein the outer sheath (50) has a sheath operative end (distal end (16)) for entering an operative field (the curved shape 56 of the needle 50 is advantageous to prevent tissue coring and clogging of the needle; parag. [0076], lines 9-11), wherein the sheath operative end is tapered (the needle (50) is tapered as seen in Fig.3A), wherein the outer sheath is oval in shape (Figs.3A-B).
Anderson does not appear to disclose at least one optical cannula configured with a working channel and an optical channel wherein both channels are substantially cylindrical tubes positioned parallel to and abutting-one another.  The working channel is configured to receive the elongated tubular member of the electrosurgical instrument and the optical channel is configured to receive an optical scope, and the optical cannula having an optical cannula operative end for entering an operative field of a patient wherein the working channel extends further toward the operative field than the optical channel. Anderson does not disclose the working and optical channels are in a sliding contact with an outer sheath, an oval tapered dilator 
Purdy teaches it was known in the art to have an elongate member (26; Fig.1) comprising a sub-elongated member (76; Fig.11) and a sub-elongated member (78) wherein both members are cylindrical parallel tubes that abut one another as seen in Figs.11-13. The sub-elongated member (76) is fully capable of receiving an elongate tubular member of an electrosurgical instrument, since the first passage (58) of the sub-elongated member (76) is hollow), and the sub-elongated member (78) is fully capable of receiving an optical scope, since the second passageway (74) is hollow). Both members enter the patient (since they are part of the elongate member (26) of the sheath (24) as seen in Fig.13A) with the sheath (24) as seen in Fig.1. The sub-elongated member (76) is longer than the sub-elongated member (78) (Fig.13C), so the sub-elongated member (76) extends further toward the patient. The members (76 and 78) of Purdy are fully capable of being slided within the needle of Anderson, since the needle have two lumens that can receive two parallel cylindrical tubes. Purdy teaches a tapered dilator that slides over the guidewire and into the lumen of the elongate member (26) of the sheath (24) (After introducing a guidewire, such as guidewire 44, into the subarachnoid space, the operator may dilate the tract created by the guidewire using one or more medical devices suited for that purpose, such as dilators; parag. [0056], lines 1-4) (If an operator uses a dilator, a medical device such as sheath 24 may be passed over the dilator, and the dilator can then be removed through the passageway of the sheath; parag. [0056], lines 9-12). Purdy also teaches a membrane (60; Fig.3) that is inserted into channels (76 and 78), since the hub is inserted into elongate member (26) (Valve apparatus 36, which is configured to be coupled to and, in fact, is coupled to first end 28 of elongated member 26, provides a membrane 60 that extends across first 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Purdy to have an optical cannula with two cylindrical, parallel, and abutting working and optical channels to receive an elongate tube and an optical scope in order to perform more than one function at the same time to achieve a therapeutic goal (parag. [0083], lines 16-19), a dilator that slides over a guidewire and into the outer sheath in order to dilate the tract to enhance visualization (parag. [0056]), and an optical channel plug in order to seal one or more passageways against fluid trying to flow out (Within this document (including the claims), a “valve apparatus” is any apparatus that, when coupled (either directly or indirectly) to elongated member 26, is capable of sealing one or more of the passageways (such as first passageway 58) of elongated member 26 against fluid trying to flow out through the particular passageway in a direction out of a patient; parag. [0064], lines 10-16).
Mathews teaches it was known in the art to have an oval tapered dilator (51; Fig,4A) (column 2 (line 67) - column 3 (lines 1-3)).

Regarding Claim 2, Anderson as modified discloses the system according to Claim 1, and Purdy further discloses wherein the optical channel (78) has an entrance end (flush line (38); Fig.3) opposite from the optical channel operative end (second end (30)), wherein the entrance end is angled with respect to an axis defining the working channel (the flush line (38) is angled with respect to the sub-elongated member (78) located inside the elongate member (26) as seen in Figs.3 and 13).
Regarding Claim 3, Anderson as modified discloses the system according to Claim 2, and Purdy further discloses wherein the optical channel comprises a port (openings (86); Fig.13H) in fluid communication with the optical channel (76) for evacuating or providing fluids to the optical channel (one of the sub-elongated members has multiple openings 86, as shown in sub-elongated member 76. Sub-elongated member 76 has a closed second end 30 in FIG. 13H. As explained below, fluid may be introduced through one passageway to a desired location, and withdrawn through another passageway. The configuration of sheath 24 illustrated in FIG. 13H may be used during such a procedure; parag. [0076], lines 3-10).
Regarding Claim 4, Anderson as modified discloses the system according to Claim 1, and Purdy further discloses comprising an electrosurgical instrument with a diameter sufficient to be positioned through the working channel (Also, because the length of flexible member portion may be adjusted, the operator can position him or herself remotely from the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783